Klein, J.,
I am strongly of the opinion that when a petition is filed to adjudicate incompetency by a person having a legitimate interest in the matter and a citation issues, which is properly served upon the alleged incompetent, he becomes a ward of this court and thereupon it becomes our duty and responsibility to protect him from the world, his family and himself.
The legislature has vested exclusive jurisdiction of the administration and distribution of the real and personal estate of incompetents in the orphans’ court. In the present case, Catherine Mulligan Hagar, on April 26, 1968, filed a petition for a citation to show cause why her father, Harold B. Mulligan, should not be adjudged an incompetent and a guardian of his estate appointed. The citation was duly served on respondent. On May 16, 1968, Judge Bolger appointed John L. Kelly, M. D., a psychiatrist, impartial medical expert. Judge Bolger held two hearings in the matter in June of 1968, at which time 14 witnesses, including Dr. Kelly and respondent, were heard and several *483hundred pages of testimony were taken. The case was continued for six months by agreement of counsel.
Catherine Mulligan Hagar, petitioner, died in September of 1968. Respondent has filed a petition to show cause why the petition should not be dismissed by reason of her death. Preliminary objections were filed by the executor of the deceased daughter’s estate.
Does the alleged incompetent have the right to a dismissal of the incompetency proceeding solely because of the death of the petitioner? I agree with the majority that he does not have such a right.
The orphans’ court is a court of limited jurisdiction, exercising only such power as is given to it by statute, expressly or by necessary implication. Section 304 of the Orphans’ Court Act of 1951, provides that the orphans’ court shall have all legal and equitable powers required for or incidental to the exercise of its jurisdiction. In Freihofer Estate, 405 Pa. 165 (1961), Mr. Justice, now Chief Justice, Bell said:
“While it has often been said that the Orphans’ Court is a Court of Equity, it is more accurate to say that ‘in the exercise of its limited jurisdiction conferred entirely by statute, it applies the rules and principles of equity.’ Williard’s Appeal, 65 Pa. 265, 267. Mains’s Estate, 322 Pa. 243, 247, 185 A. 222. See also: Webb Estate, 391 Pa. 584, 138 A. 2d 435”.
When a case is once within the grasp of a court of equity or a court lawfully exercising equitable powers it will retain jurisdiction for all purposes in order to do complete justice. See Long v. Trader Horn Coal Co., 396 Pa. 203 (1959). See also Sley System Garages v. Transport Workers Union of America, 406 Pa. 370 (1962); Mellinger’s Estate, 334 Pa. 180 (1939); Hurst v. Brennen (No. 1), 239 Pa. 216 (1913); Sears v. Scranton Trust Company, 228 Pa. 126 (1910); Fisher Estate, 26 D. & C. 2d 351.
*484In dealing with the estate of an incompetent the paramount consideration is his interest and the court pays no regard to the interests or expectations of those who may come after. See Bispham’s Principles of Equity (7th Ed.), p. 732.
One who has instituted a lunacy proceeding is not entitled to dismiss the proceedings at his pleasure, without the consent of the court acting within its discretion and for the best interests of the public and the person whose sanity is under inquiry. Thus it has been held that where such person appears to be insane, the proceedings will be continued in the petitioner’s name, despite the latter’s desire to dismiss it: 44 C.J.S. Insane Persons §29.
Although counsel has not furnished us with any Pennsylvania decisions dealing with the question under consideration, our research indicates that the problem has been before many courts in other jurisdictions.
In Ex parte Trant, 238 Mo. App. 105, 175 S.W. 2d 161 (1943), the Missouri courts held that: (1) a lunacy proceeding is a proceeding in personam by the State; (2) that the public is interested in the welfare of the person alleged to be insane; and (3) that the informant who starts the proceeding cannot withdraw the complaint without the consent of the court.
In like vein, the Supreme Court of Tennessee in Reynolds v. Reynolds, 181 Tenn. 206, 180 S.W. 2d 894, 898 (1944), ruled that when a court has acquired jurisdiction of the person of the alleged lunatic, the proceeding cannot be dismissed without the consent of the court because the public has an interest in the matter. In reaching its decision the court relied upon State ex rel. Paxton v. Guinotte, 257 Mo. 1, 165 S.W. 718, 721, in which the court quoted with approval the following excerpt from Hughes v. Jones, 116 N. Y. 67:
“The primary object of the proceedings is not to benefit any particular individual, but to see whether *485the fact of mental incapacity exists, so that the public, through the courts, can take control”.
One of the leading cases on the subject, is In re Rhodes, 100 N. J. Eq. 370, 136 Atl. 408 (1927), in which the court said, p. 409:
“The Chancellor is general guardian of all infants, idiots, and lunatics, and, when they are brought before the court, the jurisdiction parens patriae obtains, and they are wards of court. Greenberg v. Greenberg (N.J. Ch.) 133 A. 768, 771. And the petitioner may not dismiss the proceedings to the detriment of a lunatic, who is a ward of court, without the Chancellor’s consent; and he will not consent unless it is for the best interest of the lunatic so to do . . .”
The court went on to say:
“. . . A proceeding for a commission of lunacy is begun in the interest of the public and of the person alleged to be of unsound mind. Hinton v. Brewer, 129 Ga. 232 at page 233, 58 S.E. 708. In that ease complainant appears to have entered a dismissal without leave by the court. The proceeding is in the interest of the public to protect deficient citizens. In re Phillips, 158 Mich. 155, 122 N. W. 554. See, also, Galbreath v. Black, 89 Ind. 300, wherein it is held that a person instituting such proceeding has no right to dismiss it without consent of .the court, which will be withheld in a proper case”.
The court then directed that the proceedings be continued by the solicitors of the petitioner and in her name, notwithstanding her attempted withdrawal and desire to dismiss.
In my opinion, Harold B. Mulligan, the alleged incompetent, as a ward of this court, is entitled to our fullest protection. I think the impartial medical expert appointed by Judge Bolger, should be directed to re-examine the alleged incompetent. If he concludes that Harold B. Mulligan is competent, the hearing *486judge would be warranted in dismissing the petition. If his conclusion is that respondent is incompetent, the hearing judge should take appropriate steps to protect his interests.